                          UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

KELLY MARIE RODRIGUEZ,

                      Plaintiff,

v.                                                        Case No: 6:16-cv-1148-Orl-37GJK

COMMISSIONER OF SOCIAL SECURITY,

                      Defendant.



                       REPORT AND RECOMMENDATION
       This cause came on for consideration without oral argument on the following motion:

       MOTION:        RICHARD A. CULBERTSON’S UNOPPOSED REQUEST
                      FOR AUTHORIZATION TO CHARGE A REASONABLE
                      FEE AND MEMORANDUM ON REASONABLE FEES
                      PURSUANT TO 42 U.S.C. §406(b) (Doc. No. 22)

       FILED:         August 16, 2019



       THEREON it is RECOMMENDED that the motion be GRANTED.

I.   BACKGROUND.

       On May 19, 2016, Plaintiff and her counsel, Richard A. Culbertson, Esq., entered into a

contingency fee agreement (the “Agreement”) whereby Plaintiff agreed to pay counsel a fee of

twenty-five percent of the total amount of past-due benefits ultimately awarded. Doc. No. 22-1.

On May 15, 2017, judgment was entered reversing and remanding this case to the Commissioner

of Social Security (the “Commissioner”) for further proceedings pursuant to sentence four of 42

U.S.C. § 405(g). Doc. Nos. 16-17. On July 11, 2017, Plaintiff was awarded attorney’s fees in the

amount of $3,461.09 under the Equal Access to Justice Act, 28 U.S.C. § 2412(d) (the “EAJA”).
Doc. No. 21 at 2.

       On April 8, 2019, the Commissioner sent Plaintiff a Notice of Award, stating that Plaintiff’s

past-due benefits are $40,008.00, and that he is withholding $10,002.00 in anticipation of paying

an attorney’s fee. Doc. No. 22-2 at 7. On August 16, 2019, counsel filed a motion (the “Motion”)

for authorization to charge Plaintiff $4,002.00 in attorney’s fees, pursuant to 42 U.S.C. § 406(b).

Doc. No. 22 at 8.

II.    LAW.

       Section 406(b)(1)(A) provides, in relevant part, as follows:

               Whenever a court renders a judgment favorable to a claimant under
               this subchapter who was represented before the court by an attorney,
               the court may determine and allow as part of its judgment a
               reasonable fee for such representation, not in excess of 25 percent
               of the total of the past-due benefits to which the claimant is entitled
               by reason of such judgment, and the Commissioner of Social
               Security may, notwithstanding the provisions of section 405(i) of
               this title, but subject to subsection (d) of this section, certify the
               amount of such fee for payment to such attorney out of, and not in
               addition to, the amount of such past-due benefits. In case of any such
               judgment, no other fee may be payable or certified for payment for
               such representation except as provided in this paragraph.

The statute further provides that it is unlawful for an attorney to charge, demand, receive, or collect

for services rendered in connection with proceedings before a court any amount in excess of that

allowed by the court. See id.; § 406(b)(2). Accordingly, to receive a fee under this statute, an

attorney must seek court approval of the proposed fee, even if there is a fee agreement between

the attorney and the client. In Bergen v. Commissioner of Social Security, 454 F.3d 1273, 1277

(11th Cir. 2006), the Eleventh Circuit held that “§ 406(b) authorizes an award of attorney’s fees

where the district court remands the case to the Commissioner of Social Security for further

proceedings, and the Commissioner on remand awards the claimant past-due benefits.” Since

Plaintiff was awarded past-due benefits following remand (see Doc. No. 22-2), the Court may


                                                 -2-
award attorney’s fees under § 406(b).

III.    ANALYSIS.

         A. Fee Awards under § 406(b).

         Counsel requests authorization to charge Plaintiff $4,002.00 in attorney’s fees. Doc. No.

22 at 8. Under the EAJA, Plaintiff was awarded $3,461.09 in attorney’s fees. Doc. No. 21. The

amount authorized under § 406(b) must be reduced by the EAJA award. See Jackson v. Comm’r

of Soc. Sec., 601 F.3d 1268, 1272 (11th Cir. 2010) (holding that district court erred in increasing

the fee awarded under § 406(b) and ordering the claimant’s attorney to refund the EAJA award to

the client, and instead, “the district court could have simply awarded [the attorney] the difference

between 25% of [the claimant’s] past-due benefits and the amount of the EAJA fee.”). Twenty-

five percent of the past-due benefits awarded--$40,008.00--equals $10,002.00. Reducing

$10,002.00 by the amount of EAJA fees awarded ($3,461.09) equals $6,540.91. Plaintiff’s counsel

requests authorization to charge a fee of $4,002.00. 1 Doc. No. 22 at 2.

         B. Reasonableness of Contingent Fee.

         To evaluate an attorney’s § 406(b) petition, the Court must determine whether the fee

requested is reasonable. Gisbrecht v. Barnhart, 535 U.S. 789, 809 (2002). “[T]he best indicator of

the ‘reasonableness’ of a contingency fee in a social security case is the contingency percentage

actually negotiated between the attorney and client, not an hourly rate determined under lodestar

calculations.” Wells v. Sullivan, 907 F.2d 367, 371 (2d Cir. 1990). However, “[a] fee pursuant to




1
  Plaintiff’s counsel states that this “is the amount of the past-due benefits remaining for payment of the federal court
fee after the administrative attorney fee was paid . . . .” Doc. No. 22 at 2. In Culbertson v. Berryhill, 139 S. Ct. 517,
519 (2019), the United States Supreme Court stated, “Because § 406(b) by its terms imposes a 25% cap on fees only
for representation before a court, and § 406(a) has separate caps on fees for representation before the agency, we hold
that the statute does not impose a 25% cap on aggregate fees.” Counsel’s request falls below the twenty-five percent
cap for § 406(b).

                                                          -3-
a contingency contract is not per se reasonable.” McGuire v. Sullivan, 873 F.2d 974, 979 (7th Cir.

1989). The contingency fee negotiated by the claimant and counsel is not reasonable if the

agreement calls for fees greater than the twenty-five percent statutory limit, the agreement

involved fraud or overreaching in its making, the resolution of the case was unreasonably delayed

by the acts of the claimant’s attorney, or the contingency fee agreement would provide a fee “so

large as to be a windfall to the attorney.” Wells, 907 F.2d at 372 (citing McGuire, 873 F.2d at 981,

and Rodriquez v. Bowen, 865 F.2d 739, 746 (6th Cir. 1989)). A contingency fee is more likely to

be reasonable the greater the risk that the claimant would not prevail. McGuire, 873 F.2d at 985

(“A finding of riskiness is an essential one in granting a full twenty-five percent contingent fee

award in a social security case.”). Finally, “because Section 406(b) requires an affirmative judicial

finding that the fee allowed is ‘reasonable,’ the attorney bears the burden of persuasion that the

statutory requirement has been satisfied.” Gisbrecht, 535 U.S. at 807 n.17.

       In Yarnevic v. Apfel, 359 F. Supp. 2d 1363, 1365 (N.D. Ga. 2005), the Northern District of

Georgia applied the following analysis:

               In determining whether a fee sought under § 406(b) is reasonable,
               the Court should look first to the contingent fee agreement and
               should then consider, inter alia, the character of the attorney’s
               representation and the results achieved. The Court may also consider
               the hours the attorney spent representing the claimant before the
               Court and the attorney’s normal hourly billing rate for non-
               contingent fee cases, but this data does not control the Court’s
               determination of the requested fee’s overall reasonableness.

(Citations omitted.) Courts in the Middle District of Florida adopt this analysis. E.g., McKee v.

Comm’r of Soc. Sec., No. 6:07-cv-1554-Orl-28KRS, 2008 WL 4456453, at *5 (M.D. Fla. Sept. 30,

2008); Whitaker v. Comm’r of Soc. Sec., No. 6:06-cv-1718-Orl-18KRS, 2008 WL 4710777, at *2-

3 (M.D. Fla. Oct. 23, 2008).

       Counsel represents that he and his associate spent at least 31.4 hours on Plaintiff’s case


                                                -4-
before this Court. Doc. No. 22 at ¶ 2. As a result of counsel’s work, Plaintiff was successful on her

claim. Doc. Nos. 16-17. The Agreement demonstrates that Plaintiff was aware of and agreed to

pay attorney’s fees equal to twenty-five percent of the total of past-due benefits to which she was

entitled. Doc. No. 22-1. In the Motion, counsel requests an award of $4,002.00. Doc. No. 33 at 1.

The results obtained, the Motion, and the Agreement demonstrate that an award of $4,002.00 in

attorney’s fees is reasonable.

IV.    CONCLUSION.

       Accordingly, it is RECOMMENDED that the Court GRANT the Motion (Doc. No. 22),

and direct the Clerk to close the case.

                                     NOTICE TO PARTIES

       A party has fourteen days from this date to file written objections to the Report and

Recommendation’s factual findings and legal conclusions. Failure to file written objections waives

that party’s right to challenge on appeal any unobjected-to factual finding or legal conclusion the

district judge adopts from the Report and Recommendation. 11th Cir. R. 3-1. To expedite the

resolution of this matter, if the parties have no objections to this report and recommendation,

they may promptly file a joint notice of no objection.

       RECOMMENDED in Orlando, Florida, on August 19, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                                -5-
